MEMORANDUM ***
Juan Carlos Carrera-Najera, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen his removal proceedings. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s decision not to exercise its discretion to reopen Carrera-Najera’s proceedings sua sponte. See Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002).
Carrera-Najera has failed to raise a colorable equal protection claim. As a result, we also lack jurisdiction over this aspect of the petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.